Citation Nr: 1133638	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for vision problems, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service duty from March 1971 to April 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part denying reopening of a claim for service connection for refractive error or other vision problem.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for vision problems, then addressed as refractive error, was denied in a March 1973 RO decision.  That decision was not appealed to the Board.  It was the last final decision, up to the present time, denying the Veteran's claim for service connection for vision problems.

2.  The evidence added to the record since the March 1973 RO decision denying service connection for vision problems relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for vision problems.

3.  Based upon the preponderance of the competent and probative evidence of record, a vision problem other than refractive error did not develop in service and is not otherwise causally related to service.
 

CONCLUSION OF LAW

1.  New and material evidence has been received since the last final decision denying service connection for vision problems, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for vision problems are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the request to reopen the claim for service connection for vision problems, as well as for the underlying claim for service connection for vision problems on the merits.  A VCAA notice letter was sent in May 2006, prior to the RO's adjudication of the request to reopen in October 2006.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate both the request to reopen and the underlying claim.  He was also told by this letter that it is ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  By satisfying the VCAA requirements both for the request to reopen and for the underlying claim on the merits, the RO satisfied notice requirements as clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the May 2006 letter which VA sent to the Veteran.

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA treatment including by submitting treatment records.  He also submitted various other documents not of particular relevance to the appealed claim.  Indicated records were requested, and records obtained were associated with the claims file.
 
The Veteran was appropriately informed, including by the appealed rating decision and an SOC, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was not afforded a VA examination to address his claim for service connection for vision problems.  The Board finds that no such examination was warranted in this case because there is no cognizable evidence of an event, injury, or disease in service to support a link between service and current vision problems.  As discussed in the body of this decision, below, the Veteran addressed the presence of vision problems from service, but medically identified vision problems in service were merely refractive errors of the eyes which were congenital or developmental defects not subject to service connection as diseases or disorders, pursuant to 38 C.F.R. § 3.303(c).  The Board herein determines that the Veteran lacks expertise to discern what vision problems he had in service, and hence his assertion seeking to link service to his current vision problems which are diseases or disorders of the eyes, namely low tension glaucoma and cataracts, cannot serve to indicate the presence of an eye disease or disorder in service other than refractive error, and thus cannot serve to indicate a link between a current disease or disorder of the eyes and a pertinent event, injury, or disease in service, based in the absence of cognizable evidence of a pertinent event, injury, or disease in service.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (lay claimant not competent to identify correct diagnosis from symptoms of disability).  Hence, based on the absence of 

cognizable evidence of a pertinent event, injury, or disease in service, a VA examination to address the Veteran's claim is not warranted.  38 C.F.R. § 3.159(c)(4); McLendon.  

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had sufficient knowledge of the information and evidence necessary to establish the claim).  The Veteran's representative in a May 2011 Appellant's Brief has noted the Veteran's April 2006 statement both that he was "exposed to certain herbicides" and that he has "borderline glaucoma."  The Board notes that, although the Veteran did serve in Vietnam during the Vietnam era and thus is presumed to have been exposed to herbicide agents (e.g., Agent Orange), and although he has been diagnosed with low tension glaucoma, glaucoma is not a disease subject to presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e). 

The lack of a presumption of service connection in the law does not prevent the Veteran from establishing a link between herbicide agent exposure and development of glaucoma by cognizable medical evidence, but, as noted above, no evidence of direct service connectionhas been identified or proferred, and hence the claim need not be addressed further on that basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

In summary, in this case, with regard to the claim for service connection for vision problems herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The U.S. Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Reopened Claim - Service Connection for Vision Problems

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New evidence" to reopen a claim means existing evidence not previously submitted to agency decision makers.  "Material evidence" to reopen a claim means existing evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the 

Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").


Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002). 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

In this case, the Veteran's claim for service connection for vision problems was denied by the RO in a March 1973 decision based on findings that the claimed condition, shown by service records to be correctable refractive error of the eyes, was a congenital or developmental defect and hence not a disease subject to service connection, under 38 C.F.R. § 3.303(c). The RO also found that the Veteran's refractive error of the eyes was noted upon service pre-induction examination and was corrected by treatment in service.  Thus, no presumption of soundness applied because the condition was a congenital or developmental defect shown to have existed prior to service and not a disease or disorder subject to service connection.  Monroe.  

The Veteran's refractive error of the eyes remains a congenital or developmental defect, not subject to service connection pursuant to 38 C.F.R. § 3.303(c) (which section of the C.F.R. is essentially unchanged since 1973).  However, recent treatment records show the existence of low tension glaucoma and cataracts in both eyes.   Low tension glaucoma and cataracts are diseases or disorders of the eyes, and the VA treatment records establishing their existence constitutes new (i.e., non-redundant) evidence raising a reasonable possibility of substantiating the claim for service connection for vision problems.  Hence, the claim for service connection for vision problems is reopened.  38 C.F.R. § 3.156(a).

However, the VA treatment records and other evidence of record do not support any causal link between service and the currently claimed low tension glaucoma or cataracts of both eyes.  There is no indication that these disorders existed in, or within years after, service or that they have persisted on any chronic or continuous basis since service.  

The Veteran relates his current vision problems to vision problems that have been persistent from service, but the record informs of no specialized knowledge on the part of the Veteran which would allow him to cognizably address the etiology of current vision disorders as related to difficulties with vision dating from service.  Absent such specialized knowledge, the Board finds that the Veteran is not competent to address etiology of his current vision problems for purposes of the Board's adjudication.  Espiritu; cf., Jandreau.  As already noted, the vision problems identified in 1973 and denied service connection at that time were identified as refractive error of the eyes upon pre-induction examination.  Thus, they were not then, and they are not now, eye diseases or disorders subject to service connection.  38 C.F.R. § 3.303(c).  There is no cognizable indication in the record of any condition of the eyes in service other than refractive error.  There is also no cognizable indication in the record of a causal link between service and the Veteran's current low tension glaucoma and cataracts.  

In the absence of any cognizable evidence supporting the development of low tension glaucoma or cataracts in service or a causal link between service and either of these two disorders, the Board finds that the preponderance of the competent and probative evidence of record is against the claim for service connection for vision problems.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reopened claim for service connection for vision problems is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


